Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 1 of 11 PAGEID #: 750



                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

BRIAN GARRETT, et al.,                   )
                                         )               Case No. 2:18-cv-00692
            Plaintiffs,                  )
                                         )               Judge Michael H. Watson
v.                                       )
                                         )               Chief Magistrate Judge Elizabeth P.
THE OHIO STATE UNIVERSITY,               )               Deavers
                                         )
            Defendant.                   )
________________________________________ )
                                         )
STEVE SNYDER-HILL, et al.,               )               Case No. 2:18-cv-00736
                                         )
            Plaintiffs,                  )               Judge Michael H. Watson
                                         )
v.                                       )               Chief Magistrate Judge Elizabeth P.
                                         )               Deavers
THE OHIO STATE UNIVERSITY,               )
                                         )
            Defendant.                   )
________________________________________ )

     DEFENDANT THE OHIO STATE UNIVERSITY’S MOTION FOR ORDER
 PURSUANT TO R.C. § 4731.22(F)(5) REGARDING STATE MEDICAL BOARD FILES

       Pursuant to R.C. § 4731.22(F)(5), defendant The Ohio State University (“Ohio State”)

respectfully requests that the Court enter an Order permitting Ohio State to publicly release

portions of an independent investigation report which discuss information retrieved from files

obtained from the State Medical Board of Ohio, provided that the names of former patients and

non-Ohio State complainants and witnesses, and other information which might identify such

individuals, are redacted from the investigation report before it is publicly released. The grounds

for this Motion are set forth more fully in the accompanying Memorandum in Support.
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 2 of 11 PAGEID #: 751



                                     DAVID A. YOST
                                     ATTORNEY GENERAL OF OHIO


                               By:    /s/ Michael H. Carpenter
                                     Michael H. Carpenter (0015733) (Trial Attorney)
                                     Timothy R. Bricker (0061872)
                                     David J. Barthel (0079307)
                                     Stephen E. Dutton (0096064)
                                     CARPENTER LIPPS AND LELAND LLP
                                     280 Plaza, Suite 1300
                                     280 North High Street
                                     Columbus, OH 43215
                                     E-mail:carpenter@carpenterlipps.com
                                             bricker@carpenterlipps.com
                                             barthel@carpenterlipps.com
                                             dutton@carpenterlipps.com

                                     Special Counsel for Defendant The Ohio State
                                     University




                                       2
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 3 of 11 PAGEID #: 752



                                MEMORANDUM IN SUPPORT

I.     INTRODUCTION.

       Plaintiffs are former male students of The Ohio State University (“Ohio State”) who

allege that former Ohio State-employed physician, Dr. Richard Strauss, sexually abused them

while they were students at Ohio State from 1979 to 1996.          Dr. Strauss was a physician

employed by Ohio State from 1978 to 1998. He died in 2005.

       After learning of the allegations related to Dr. Strauss in March 2018, Ohio State

announced on April 5, 2018, it was retaining an outside law firm to oversee an independent,

external investigation into the allegations.

       The State Medical Board of Ohio (the “State Medical Board”) conducted investigations

related to Dr. Strauss in 1996. Ohio State recently learned, and then made the undersigned

counsel aware, that the Perkins Coie investigation report apparently will rely upon and reference

statements made by former Ohio State employee witnesses to the State Medical Board at the

time of its investigation in 1996. The nature and extent of the reliance is unknown to Ohio State

and the undersigned because the Perkins Coie investigation report has not yet been completed

and delivered to Ohio State. See attached Exhibit A (April 19, 2019 Letter from Kathleen M.

Trafford, Ohio State’s appointed legal counsel who retained Perkins Coie, to Kimberly C.

Anderson, Chief Legal Counsel, State Medical Board). The State Medical Board has taken the

position that any information from its files is confidential and cannot be publicly disclosed

pursuant to R.C. § 4731.22(F)(5). See attached Exhibit B (April 22, 2019 Letter from Kimberly

C. Anderson to Kathleen M. Trafford).

       During the status conference on January 17, 2019, the Court requested Ohio State submit

to the Court for an in camera inspection a copy of the completed Perkins Coie investigation

report after its delivery to Ohio State. See Hearing Transcript (Doc. #52 in Case No. 2:18-cv-
                                               3
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 4 of 11 PAGEID #: 753



00692) at 4:13-14. Ohio State will comply with the Court’s request and, in an effort to be

transparent, Ohio State desires to publicly release the report in its entirety once it is received.

This motion is being filed to facilitate that effort while remaining in compliance with the law.

         In anticipation of the delivery of the Perkins Coie investigation report, Ohio State

respectfully requests that the Court enter an Order pursuant to R.C. § 4731.22(F)(5) permitting

Ohio State to publicly release the portions of the Perkins Coie investigation report which discuss

information retrieved from the files obtained from the State Medical Board, provided that the

names of former patients and non-Ohio State complainants and witnesses, and other information

which might identify such individuals, are redacted from the investigation report before it is

publicly released. R.C. § 4731.22(F)(5) expressly authorizes such an Order and, given the rare

and extraordinary circumstances here, such an Order would strike the appropriate balance

between Ohio State’s commitment to transparency regarding this investigation and the public’s

right to know, and the obligation to protect the confidentiality of former patients’ and non-Ohio

State complainants’ and witnesses’ identities.1

II.      DISCUSSION.

         Revised Code § 4731.22 sets forth procedures related to physician discipline by the State

Medical Board.          Subsection (F) of R.C. § 4731.22 requires the State Medical Board to

investigate violations of Chapter 4731 and sets forth the procedures and requirements for such

investigations. Section 4731.22(F)(5) establishes the confidentiality of these investigations. It

provides that “a complaint, or information received by the board pursuant to an investigation . . .

is confidential and not subject to discovery in any civil action.”

         Clarifying the scope of this confidentiality, Section 4731.22(F)(5) requires the State

1
  In order to provide notice of this filing, a copy is being provided to counsel for the State Medical Board, as listed in
their letter attached as Exhibit B.

                                                            4
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 5 of 11 PAGEID #: 754



Medical Board to protect the confidentiality of patients and complainants, and prohibits the State

Medical Board from making public the names or identifying information about patients or

complainants, without proper consent or waiver of the patient privilege:

        The board shall conduct all investigations or inspections and proceedings in a
        manner that protects the confidentiality of patients and persons who file
        complaints with the board. The board shall not make public the names or any
        other identifying information about patients or complainants unless proper
        consent is given or, in the case of a patient, a waiver of the patient privilege exists
        under division (B) of section 2317.02 of the Revised Code, except that consent or
        a waiver of that nature is not required if the board possesses reliable and
        substantial evidence that no bona fide physician-patient relationship exists.

Id.

        Section 4731.22(F)(5) permits the State Medical Board to share confidential information

with another governmental agency that is investigating alleged violations of statutes or

administrative rules. The agency receiving the confidential information must comply with the

same requirements regarding confidentiality as those with which the State Medical Board must

comply:

        The board may share any information it receives pursuant to an investigation or
        inspection, including patient records and patient record information, with law
        enforcement agencies, other licensing boards, and other governmental agencies
        that are prosecuting, adjudicating, or investigating alleged violations of statutes or
        administrative rules. An agency or board that receives the information shall
        comply with the same requirements regarding confidentiality as those with which
        the state medical board must comply, notwithstanding any conflicting provision
        of the Revised Code or procedure of the agency or board that applies when it is
        dealing with other information in its possession.

Id. It was pursuant to this section that the State Medical Board properly shared information with

Ohio State for purposes of the independent investigation being conducted into Dr. Strauss’

activities.

        Importantly, Section 4731.22(F)(5) also authorizes the admission into evidence of

confidential information in a judicial proceeding, provided that the court takes appropriate

                                                  5
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 6 of 11 PAGEID #: 755



measures to maintain the confidentiality of names or other identifying information about patients

or complainants:

       In a judicial proceeding, the information may be admitted into evidence only in
       accordance with the Rules of Evidence, but the court shall require that appropriate
       measures are taken to ensure that confidentiality is maintained with respect to any
       part of the information that contains names or other identifying information about
       patients or complainants whose confidentiality was protected by the state medical
       board when the information was in the board’s possession. Measures to ensure
       confidentiality that may be taken by the court include sealing its records or
       deleting specific information from its records.

Id.

       Entry of an Order pursuant to R.C. § 4731.22(F)(5) permitting Ohio State to publicly

release the Perkins Coie investigative report, provided that the names of former patients and non-

Ohio State complainants and witnesses, and other information which might identify such

individuals, are redacted from the report before it is publicly released, is appropriate for several

reasons:

       1.      The State Medical Board has appropriately shared information relating to its

investigation of Dr. Strauss with Ohio State—a “governmental agenc[y]” that is “investigating

alleged violations of statutes or administrative rules,” i.e., Title IX. See R.C. § 4731.22(F)(5).

       2.      The information contained within the State Medical Board’s files relating to Dr.

Strauss is now more than twenty years old. Dr. Strauss has been dead for nearly fourteen years.

Given the significant passage of time, witness death and attrition, and the fading of memories,

the independent investigators view the 1996 statements by Ohio State employee witnesses to the

State Medical Board as “invaluable” and a “critical” source of information regarding Ohio

State’s knowledge of Dr. Strauss’ conduct that is unavailable elsewhere. See Exhibit A at 1-2.

Without such information, “the current investigation will not be complete,” and “the

thoroughness and integrity of the investigation could be open to question.” Exhibit A at 1-2.

                                                  6
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 7 of 11 PAGEID #: 756



        3.       R.C. § 4731.22(F)(5) expressly authorizes the Court to take appropriate measures

to maintain the confidentiality of names or other identifying information about patients,

witnesses,2 and complainants, and provides non-exhaustive examples of such measures,

including the sealing or deletion of information. Ohio State’s proposal to redact the names of

any and all former patients and non-Ohio State complainants and witnesses, and other

information which might identify such individuals, from the Perkins Coie investigation report

before the report is publicly released is consistent with the statutory examples of appropriate

measures for protecting such non-Ohio State individuals’ identities pursuant to R.C. §

4731.22(F)(5). See, e.g., State ex rel. Mahajan, 2010-Ohio-5995, ¶¶ 1, 44, 48, 51-52, 55, 57-58,

66 (State Medical Board’s redactions of certain confidential information from records exempt

from disclosure pursuant to the Ohio Public Records Act were proper); State ex rel. Wallace v.

State Med. Bd. of Ohio, 89 Ohio St.3d 431, 436, 2000-Ohio-213, 732 N.E.2d 960 (2000) (“The

court of appeals properly ordered . . . the release of [State Medical Board] records after they are

redacted to protect the confidentiality of anyone else who has not waived the privilege”).3

        4.       The plain language of R.C. § 4731.22(F)(5) also makes clear that its primary

objective is to “protect[] the confidentiality of patients and persons who file complaints with the

board” by prohibiting the public disclosure of “names or any other identifying information about

patients or other complainants” without consent. Ohio State’s request furthers this legislative

purpose. Specifically, in regard to patients, Ohio State’s proposal to redact any and all former

patient names and other information which might identify patients from the Perkins Coie

investigation report before the report is publicly released will insure that former patients’

2
  See State ex rel. Mahajan v. State Med. Bd. of Ohio, 127 Ohio St.3d 497, 2010-Ohio-5995, 940 N.E.2d 1280, ¶ 35
(2010).
3
  R.C. § 4731.22(F)(5)’s prohibition against disclosure of confidential information received by the State Medical
Board in discovery is not implicated because Ohio State is not seeking to disclose the Perkins Coie report in
discovery.

                                                       7
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 8 of 11 PAGEID #: 757



identities are protected. Additionally, as a complainant which brought Dr. Strauss’ conduct to

the Medical Board’s attention, Ohio State consents to any public disclosures in the Perkins Coie

investigation report of information relating to itself that are derived from the State Medical

Board files, including the statements by Ohio State employee witnesses to the State Medical

Board and the identities of those employee witnesses. All Ohio State employee witnesses who

provided information to the State Medical Board were acting in their official capacity as Ohio

State employees, not as private individuals, and disclosed information known to them only in

their official capacity. See Exhibit A at 2. Cf. In re Grand Jury Proceedings, Detroit, Michigan,

August, 1977, 570 F.2d 562, 563 (6th Cir. 1978) (per curiam) (attorney-client privilege belonged

to the corporation, not to its employee, and corporate employee did not have the right to assert

the attorney-client privilege that had been waived by the corporation).

       5.      Given these rare and extraordinary circumstances, and the number of citizens

affected by Dr. Strauss, public policy calls for transparency. The Supreme Court of Ohio has

recognized that “the duty of confidentiality is not absolute,” and there may be “a countervailing

public interest to which it must yield in appropriate circumstances.” Biddle v. Warren Gen.

Hosp., 86 Ohio St.3d 395, 402, 1999-Ohio-115, 715 N.E.2d 518 (1999) (“[S]pecial situations

may exist where the interest of the public, the patient, the physician, or a third person are of

sufficient importance to justify the creation of a conditional or qualified privilege to disclose in

the absence of any statutory mandate or common-law duty. . . . We hold that in the absence of

prior authorization, a physician or hospital is privileged to disclose otherwise confidential

medical information in those special situations where disclosure is made in accordance with a

statutory mandate or common-law duty, or where disclosure is necessary to protect or further a

countervailing interest which outweighs the patient’s interest in confidentiality”); Ohio State

Dental Bd. v. Rubin, 104 Ohio App.3d 773, 775, 663 N.E.2d 387, 388 (1st Dist.1995) (“[P]olicy
                                                 8
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 9 of 11 PAGEID #: 758



considerations underlying the physician-patient privilege must be balanced against, and are

sometimes outweighed by, other interests, such as the public interest in detecting crimes to

protect society”).    Here, any interest in confidentiality in the State Medical Board files is

outweighed by more important countervailing public interests.

       Ohio State’s motion seeks to accomplish two important goals: further Ohio State’s

commitment to transparency, and, protect the confidentiality of former patients’ and non-Ohio

State complainants’ and witnesses’ identities. The requested Court Order would do both and is

appropriate given the unique circumstances here.

III.   CONCLUSION.

       Here, there are special factors which create conditions suitable for a narrow, limited

exception to the normal confidentiality of State Medical Board proceedings. These factors are:

       1.        The State Medical Board has appropriately shared information relating to its

investigation of Dr. Strauss with Ohio State—another public, governmental agency—pursuant to

an independent investigation.

       2.        Ohio State, as the public, governmental agency which received the information, is

a complainant.

       3.        R.C. § 4731.22(F)(5) expressly permits the judicial release of State Medical

Board information, provided that appropriate measures are taken to protect confidentiality.

       4.        Although State Medical Board information relating to the investigation of Dr.

Strauss will be publicly released, the patients’ and non-Ohio State employees’ and witnesses’

names would be redacted.

       5.        Given the passage of time and witness attrition, including the deaths of witnesses,

the State Medical Board information has become a critical source of information for the Perkins

Coie investigation that cannot be obtained from any other source.
                                                  9
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 10 of 11 PAGEID #: 759



        6.      The physician who was investigated by the State Medical Board is deceased.

        7.      Public policy calls for transparency, given these extraordinary circumstances.

        Because of the existence of these special factors and circumstances, Ohio State

 respectfully requests that the Court enter an Order pursuant to R.C. § 4731.22(F)(5) permitting

 Ohio State to publicly release the Perkins Coie investigation report, provided that the names of

 former patients and non-Ohio State complainants and witnesses, and other information which

 might identify such individuals, are redacted from the report before it is publicly released.


                                               Respectfully submitted,

                                               DAVID A. YOST
                                               ATTORNEY GENERAL OF OHIO


                                       By:      /s/ Michael H. Carpenter
                                               Michael H. Carpenter (0015733) (Trial Attorney)
                                               Timothy R. Bricker (0061872)
                                               David J. Barthel (0079307)
                                               Stephen E. Dutton (0096064)
                                               CARPENTER LIPPS AND LELAND LLP
                                               280 Plaza, Suite 1300
                                               280 North High Street
                                               Columbus, OH 43215
                                               E-mail:carpenter@carpenterlipps.com
                                                       bricker@carpenterlipps.com
                                                       barthel@carpenterlipps.com
                                                       dutton@carpenterlipps.com

                                               Special Counsel for Defendant The Ohio State
                                               University




                                                  10
Case: 2:18-cv-00736-MHW-EPD Doc #: 52 Filed: 05/01/19 Page: 11 of 11 PAGEID #: 760



                                 CERTIFICATE OF SERVICE

        I certify that a copy of the foregoing was filed electronically on May 1, 2019. Notice was

 sent by operation of the Court’s electronic filing system to all other counsel who have entered an

 appearance and any parties who have entered an appearance through counsel. The parties may

 access this filing through the Court’s ECF system.



                                              /s/ Michael H. Carpenter
                                              Trial Attorney for
                                              Defendant The Ohio State University




                                                11
